Exhibit 10.1

 

TYCO INTERNATIONAL LTD.

2004 STOCK AND INCENTIVE PLAN

(AMENDED AND RESTATED AS OF SEPTEMBER 10, 2008)

 

ARTICLE I

 

PURPOSE

 

       1.1    Purpose.    The purposes of this Tyco International Ltd. 2004
Stock and Incentive Plan (the “Plan”) are to promote the interests of Tyco
International Ltd. (and any successor thereto) by (i) aiding in the recruitment
and retention of Directors and Employees, (ii) providing incentives to such
Directors and Employees by means of performance-related incentives to achieve
short-term and long-term performance goals, (iii) providing Directors and
Employees an opportunity to participate in the growth and financial success of
the Company, and (iv) promoting the growth and success of the Company’s business
by aligning the financial interests of Directors and Employees with that of the
other stockholders of the Company. Toward these objectives, the Plan provides
for the grant of Stock Options, Stock Appreciation Rights, Annual Performance
Bonuses, Long Term Performance Awards and other Stock-Based Awards.

 

       1.2    Effective Date; Shareholder Approval.    The Plan was effective as
of January 1, 2004   The Plan was approved by the Company’s shareholders on
March 25, 2004.  The effective date of this amended and restated Plan is May 10,
2007. The effective date of this amended and restated Plan is September 10,
2008.

 

ARTICLE II

DEFINITIONS

 

       For purposes of the Plan, the following terms have the following
meanings, unless another definition is clearly indicated by particular usage and
context:

 

       “Acquired Company” means any business, corporation or other entity
acquired by the Company or any Subsidiary.

 

       “Acquired Grantee” means the grantee of a stock-based award of an
Acquired Company and may include a current or former Director of an Acquired
Company.

 

       “Annual Performance Bonus” means an Award of cash or Shares granted under
Section 4.4 of the Plan that is paid solely on account of the attainment of a
specified performance target in relation to one or more Performance Measures.

 

       “Award” means any form of incentive or performance award granted under
the Plan, whether singly or in combination, to a Participant by the Committee
pursuant to any terms and conditions that the Committee may establish and set
forth in the applicable Award Certificate. Awards granted under the Plan may
consist of:

 

       (a)    “Stock Options” awarded pursuant to Section 4.3;

 

       (b)    “Stock Appreciation Rights” awarded pursuant to Section 4.3;

 

       (c)    “Annual Performance Bonuses” awarded pursuant to Section 4.4;

 

       (d)    “Long Term Performance Awards” awarded pursuant to Section 4.5;

 

       (e)    “Other Stock-Based Awards” awarded pursuant to Section 4.6;

 

       (f)    “Director Awards” awarded pursuant to Section 4.7; and

 

       (g)    “Substitute Awards” awarded pursuant to Section 4.8.

 

       “Award Certificate” means the document issued, either in writing or an
electronic medium, by the Committee to a Participant evidencing the grant of an
Award.

 

1

--------------------------------------------------------------------------------


 

       “Board” means the Board of Directors of the Company.

 

       “Cause” means misconduct that is willfully or wantonly harmful to the
Company or any of its Subsidiaries, monetarily or otherwise.

 

       “Change in Control” means the first to occur of any of the following
events:

 

       (a)    any “person” (as defined in Section 13(d) and 14(d) of the
Exchange Act, excluding for this purpose, (i) the Company or any Subsidiary or
(ii) any employee benefit plan of the Company or any Subsidiary (or any person
or entity organized, appointed or established by the Company for or pursuant to
the terms of any such plan that acquires beneficial ownership of voting
securities of the Company), is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act) directly or indirectly of securities of the
Company representing more than 30 percent of the combined voting power of the
Company’s then outstanding securities; provided, however, that no Change in
Control will be deemed to have occurred as a result of a change in ownership
percentage resulting solely from an acquisition of securities by the Company; or

 

       (b)    persons who, as of the Effective Date constitute the Board (the
“Incumbent Directors”) cease for any reason (including without limitation, as a
result of a tender offer, proxy contest, merger or similar transaction) to
constitute at least a majority thereof, provided that any person becoming a
Director of the Company subsequent to the Effective Date shall be considered an
Incumbent Director if such person’s election or nomination for election was
approved by a vote of at least 50 percent of the Incumbent Directors; but
provided further, that any such person whose initial assumption of office is in
connection with an actual or threatened proxy contest relating to the election
of members of the Board or other actual or threatened solicitation of proxies or
consents by or on behalf of a “person” (as defined in Section 13(d) and 14(d) of
the Exchange Act) other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or

 

       (c)    consummation of a reorganization, merger or consolidation or sale
or other disposition of at least 80 percent of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, all or substantially all of the individuals and entities who were
the beneficial owners of outstanding voting securities of the Company
immediately prior to such Business Combination beneficially own directly or
indirectly more than 50 percent of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the company resulting from such Business Combination (including,
without limitation, a company which, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more Subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the outstanding
voting securities of the Company; or

 

       (d)    approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company;

 

provided, however, that if and to the extent that any provision of this Plan or
an Award Certificate applicable to a Long Term Performance Award, a Restricted
Unit Award or a Deferred Stock Unit Award would cause a payment of deferred
compensation that is subject to Code Section 409A(a)(2) to be made upon the
occurrence of a “Change in Control” or upon a “Change in Control Termination”
occurring in connection with a “Change in Control”, then such payment shall not
be made unless such “Change in Control” satisfies the requirements of Code
Section 409A(2)(A)(v) and applicable regulations and rulings thereunder.

 

    “Change in Control Termination” shall mean an Employee’s Involuntary
Termination that occurs during the period beginning 60 days prior to the date of
a Change in Control and ending two years after the date of such Change in
Control.

 

       “Code” means the United States Internal Revenue Code of 1986, as amended.

 

       “Committee” means the Compensation Committee of the Board or any
successor committee or subcommittee

 

2

--------------------------------------------------------------------------------


 

of the Board, which Committee is comprised solely of two or more persons who are
outside directors within the meaning of Section 162(m)(4)(C)(i) of the Code and
the applicable regulations and nonemployee directors within the meaning of
Rule 16b-3(b)(3) under the Exchange Act.

 

       “Common Stock” means the common stock of the Company, $0.20 (U.S.) par
value, and such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 5.3 of the Plan.

 

       “Company” means Tyco International Ltd., a Bermuda company, or any
successor thereto.

 

       “Deferred Stock Unit” means a Unit granted under Section 4.6 to acquire
Shares upon Termination of Directorship or Termination of Employment, subject to
any restrictions that the Committee, in its discretion, may determine.

 

       “Director” means a member of the Board who is a “non-employee director”
within the meaning of Rule 16b-3(b)(3) under the Exchange Act.

 

       “Disabled” or “Disability” means the inability of the Director or
Employee to perform the material duties pertaining to such Director’s
directorship or such Employee’s employment due to a physical or mental injury,
infirmity or incapacity for 180 days (including weekends and holidays) in any
365-day period. The existence or nonexistence of a Disability shall be
determined by an independent physician selected by the Company and reasonably
acceptable to the Director or Employee.    Notwithstanding the above, if and to
the extent that any provision of this Plan or an Award Certificate applicable to
a Long Term Performance Award, a Restricted Unit Award or a Deferred Stock Unit
Award would cause a payment of deferred compensation that is subject to Code
Section 409A(a)(2) to be made upon the occurrence of a “Disability” or upon a
person becoming “Disabled,” then such payment shall not be made unless such
“Disability” or condition of being “Disabled” satisfies the requirements of Code
Section 409A(2)(C) and applicable regulations and rulings thereunder.

 

       “Dividend Equivalent” means an amount equal to the cash dividend or the
Fair Market Value of the stock dividend that would be paid on each Share
underlying an Award if the Share were duly issued and outstanding on the date on
which the dividend is payable.

 

       “Effective Date” means January 1, 2004.  The effective date of this
amended and restated Plan is September 10, 2008.

 

       “Employee” means any individual who performs services as an officer or
employee of the Company or a Subsidiary.

 

       “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended.

 

       “Exercise Price” means the price of a Share, as fixed by the Committee,
which may be purchased under a Stock Option or with respect to which the amount
of any payment pursuant to a Stock Appreciation Right is determined.

 

       “Fair Market Value” of a Share means the closing sales price on the New
York Stock Exchange on the date as of which the determination of Fair Market
Value is being made or, if no sale is reported for such day, on the next
preceding day on which a sale of Shares was reported.   Notwithstanding anything
to the contrary herein, the Fair Market Value of a Share will in no event be
determined to be less than par value.

 

       “Fair Market Value Stock Option” means a Stock Option the Exercise Price
of which is fixed by the Committee at a price equal to the Fair Market Value of
a Share on the date of grant.

 

       “GAAP” means United States generally accepted accounting principles.

 

       “Incentive Stock Option” means a Stock Option granted under Section 4.3
of the Plan that meets the requirements of Section 422 of the Code and any
related regulations and is designated in the Award Certificate to be an
Incentive Stock Option.

 

3

--------------------------------------------------------------------------------


 

       “Involuntary Termination” means a Termination of Employment of the
Participant initiated by the Company or a Subsidiary for any reason other than
Cause, Disability or death.

 

       “Key Employee” means an Employee who is a “covered employee” within the
meaning of Section 162(m)(3) of the Code.

 

       “Long Term Performance Award” means an Award granted under Section 4.5 of
the Plan that is paid solely on account of the attainment of a specified
performance target in relation to one or more Performance Measures.

 

       “Non-Employee Director” means any member of the Board, elected or
appointed, who is not otherwise an Employee of the Company or a Subsidiary. An
individual who is elected to the Board at an annual meeting of the stockholders
of the Company will be deemed to be a member of the Board as of the date of the
meeting.

 

       “Nonqualified Stock Option” means any Stock Option granted under
Section 4.3 of the Plan that is not an Incentive Stock Option.

 

       “Normal Retirement” means Termination of Employment on or after a
Participant has attained age 60, provided that the sum of the Participant’s age
and years of service with the Company is 70 or higher.

 

       “Participant” means a Director, Employee or Acquired Grantee who has been
granted an Award under the Plan.

 

       “Performance Cycle” means, with respect to any Award that vests based on
Performance Measures, the period of 12 months or longer over which the level of
performance will be assessed. The first Performance Cycle under the Plan will
begin on such date as is set by the Committee, in its discretion.

 

       “Performance Measure” means, with respect to any Annual Performance Bonus
or Long Term Performance Award, the business criteria selected by the Committee
to measure the level of performance of the Company during the Performance Cycle.
The Committee may select as the Performance Measure for a Performance Cycle any
one or combination of the following Company measures, as interpreted by the
Committee, which measures (to the extent applicable) will be determined in
accordance with GAAP:

 

        (a)  Net operating profit after taxes;

 

        (b)  Net operating profit after taxes, per Share;

 

        (c)  Return on invested capital;

 

        (d)  Return on assets or net assets;

 

        (e)  Total shareholder return;

 

         (f)  Relative total shareholder return (as compared with a peer group
of the Company);

 

        (g)  Earnings before income taxes;

 

        (h)  Earnings per Share;

 

         (i)  Net income;

 

         (j)  Free cash flow;

 

        (k)  Free cash flow per Share;

 

         (l)  Revenue (or any component thereof); or

 

4

--------------------------------------------------------------------------------


 

       (m)  Revenue growth.

 

       “Performance Unit” means a Long Term Performance Award denominated in
dollar Units.

 

          “Permanent Disability” means that an Employee has a permanent and
total incapacity from engaging in any employment for the Company for physical or
mental reasons.  A “Permanent Disability” shall be deemed to exist if the
Employee meets the requirements for disability benefits under the Company’s or a
Subsidiary’s long-term disability plan or under the requirements for disability
benefits under the Social Security law (or similar law outside the United
States, if the Employee is employed in that jurisdiction) then in effect, or if
the Employee is designated with an inactive employment status at the end of a
disability or medical leave.

 

       “Plan” means the Tyco  International Ltd. 2004 Stock and Incentive Plan,
as it may be amended from time to time.

 

       “Premium-Priced Stock Option” means a Stock Option the Exercise Price of
which is fixed by the Committee at a price that exceeds the Fair Market Value of
a Share on the date of grant.

 

       “Reporting Person” means a Director or an Employee who is subject to the
reporting requirements of Section 16(a) of the Exchange Act.

 

       “Restricted Stock” means Shares issued pursuant to Section 4.6 that are
subject to any restrictions that the Committee, in its discretion, may impose.

 

       “Restricted Unit” means a Unit granted under Section 4.6 to acquire
Shares or an equivalent amount in cash, which Unit is subject to any
restrictions that the Committee, in its discretion, may impose.

 

       “Securities Act” means the United States Securities Act of 1933, as
amended.

 

       “Share” means a share of Common Stock.

 

       “Stock Appreciation Right” means a right granted under Section 4.3 of the
Plan to an amount in cash or Shares equal to any difference between the Fair
Market Value of the Shares as of the date on which the right is exercised and
the Exercise Price.

 

       “Stock-Based Award” means an Award granted under Section 4.6 of the Plan
and denominated in Shares.

 

       “Stock Option” means a right granted under Section 4.3 of the Plan to
purchase from the Company a stated number of Shares at a specified price. Stock
Options awarded under the Plan may be in the form of Incentive Stock Options or
Nonqualified Stock Options.

 

       “Subsidiary” means a subsidiary company (wherever incorporated) of the
Company, as defined by Section 86 of the Companies Act 1981 of Bermuda, as
amended.

 

       “Target Amount” means the amount of Performance Units that will be paid
if the Performance Measure is fully (100%) attained, as determined by the
Committee.

 

       “Target Vesting Percentage” means the percentage of performance-based
Restricted Units or Shares of Restricted Stock that will vest if the Performance
Measure is fully (100%) attained, as determined by the Committee.

 

       “Termination of Directorship” means the date of cessation of a Director’s
membership on the Board for any reason, with or without Cause, as determined by
the Company.

 

       “Termination of Employment” means the date of cessation of an Employee’s
employment relationship with the Company or a Subsidiary for any reason, with or
without Cause, as determined by the Company.

 

5

--------------------------------------------------------------------------------


 

       “Unit” means, for purposes of Performance Units, the potential right to
an Award equal to a specified amount denominated in such form as is deemed
appropriate in the discretion of the Committee and, for purposes of Restricted
Units or Deferred Stock Units, the potential right to acquire one Share.

 

ARTICLE III

ADMINISTRATION

 

       3.1    Committee.    The Plan will be administered by the Committee.

 

       3.2    Authority of the Committee.    The Committee or, to the extent
required by applicable law, the Board will havethe authority, in its sole and
absolute discretion and subject to the terms of the Plan, to:

 

        (a)  Interpret and administer the Plan and any instrument or agreement
relating to the Plan;

 

        (b)  Prescribe the rules and regulations that it deems necessary for the
proper operation and administration of the Plan, and amend or rescind any
existing rules or regulations relating to the Plan;

 

        (c)  Select Employees to receive Awards under the Plan;

 

        (d)  Determine the form of an Award, the number of Shares subject to
each Award, all the terms and conditions of an Award, including, without
limitation, the conditions on exercise or vesting, the designation of Stock
Options as Incentive Stock Options or Nonqualified Stock Options, and the
circumstances in which an Award may be settled in cash or Shares or may be
cancelled, forfeited or suspended, and the terms of the Award Certificate;

 

        (e)  Determine whether Awards will be granted singly, in combination or
in tandem;

 

         (f)  Establish and interpret Performance Measures in connection with
Annual Performance Bonuses and Long Term Performance Awards, evaluate the level
of performance over a Performance Cycle and certify the level of performance
attained with respect to Performance Measures;

 

        (g)  Waive or amend any terms, conditions, restriction or limitation on
an Award, except that the prohibition on the repricing of Stock Options and
Stock Appreciation Rights, as described in Section 4.3(g), may not be waived;

 

        (h)  Make any adjustments to the Plan (including but not limited to
adjustment of the number of Shares available under the Plan or any Award) and
any Award granted under the Plan as may be appropriate pursuant to Section 5.3;

 

         (i)  Determine under which circumstances Awards may be deferred and the
extent to which a deferral will be credited with Dividend Equivalents and
interest thereon;

 

         (j)  Determine whether a Nonqualified Stock Option or Restricted Share
may be transferable to family members, a family trust or a family partnership;

 

        (k)  Establish any subplans and make any modifications to the Plan or to
Awards made hereunder (including the establishment of terms and conditions not
otherwise inconsistent with the terms of the Plan) that the Committee may
determine to be necessary or advisable for grants made in countries outside the
United States to comply with, or to achieve favorable tax treatment under,
applicable foreign laws or regulations;

 

         (l)  Appoint such agents as it shall deem appropriate for proper
administration of the Plan; and

 

6

--------------------------------------------------------------------------------


 

       (m)  Take any and all other actions it deems necessary or advisable for
the proper operation or administration of the Plan.

 

       3.3    Effect of Determinations.    All determinations of the Committee
will be final, binding and conclusive on all persons having an interest in the
Plan.

 

       3.4    Delegation of Authority.    The Board or, if permitted under
applicable corporate law, the Committee, in its discretion and consistent with
applicable law and regulations, may delegate to the Chief Executive Officer of
the Company or any other officer or group of officers as it deems to be
advisable, the authority to select Employees to receive an Award and to
determine the number of Shares under any such Award, subject to any terms and
conditions that the Board or the Committee may establish. When the Board or the
Committee delegates authority pursuant to the foregoing sentence, it will limit,
in its discretion, the number of Shares that may be subject to Awards that the
delegate may grant. Only the Committee will have authority to grant and
administer Awards to Directors, Key Employees and other Reporting Persons or to
delegates of the Committee, and to establish and certify Performance Measures.

 

       3.5    Employment of Advisors.    The Committee may employ attorneys,
consultants, accountants and other advisors, and the Committee, the Company and
the officers and directors of the Company may rely upon the advice, opinions or
valuations of the advisors employed.

 

       3.6    No Liability.    No member of the Committee or any person acting
as a delegate of the Committee with respect to the Plan will be liable for any
losses resulting from any action, interpretation or construction made in good
faith with respect to the Plan or any Award granted under the Plan.

 

ARTICLE IV

AWARDS

 

       4.1    Eligibility.    All Participants and Employees are eligible to be
designated to receive Awards granted under the Plan, except as otherwise
provided in this Article IV.

 

       4.2    Form of Awards.    Awards will be in the form determined by the
Committee, in its discretion, and will be evidenced by an Award Certificate.
Awards may be granted singly or in combination or in tandem with other Awards.

 

       4.3    Stock Options and Stock Appreciation Rights.    The Committee may
grant Stock Options and Stock Appreciation Rights under the Plan to those
Employees whom the Committee may from time to time select, in the amounts and
pursuant to the other terms and conditions that the Committee, in its
discretion, may determine and set forth in the Award Certificate, subject to the
provisions below:

 

       (a)    Form.    Stock Options granted under the Plan will, at the
discretion of the Committee and as set forth in the Award Certificate, be in the
form of Incentive Stock Options, Nonqualified Stock Options or a combination of
the two. If an Incentive Stock Option and a Nonqualified Stock Option are
granted to the same Participant under the Plan at the same time, the form of
each will be clearly identified, and they will be deemed to have been granted in
separate grants. In no event will the exercise of one Award affect the right to
exercise the other Award. Stock Appreciation Rights may be granted either alone
or in connection with concurrently or previously granted Nonqualified Stock
Options.

 

       (b)    Exercise Price.    The Committee will set the Exercise Price of
Fair Market Value Stock Options or Stock Appreciation Rights granted under the
Plan at a price that is equal to the Fair Market Value of a Share on the date of
grant, subject to adjustment as provided in Section 5.3. The Committee will set
the Exercise Price of Premium-Priced Stock Options at a price that is higher
than the Fair Market Value of a Share as of the date of grant, provided that
such price is no higher than 150 percent of such Fair Market Value. The Exercise
Price of Incentive Stock Options will be equal to or greater than 110 percent of
the Fair Market Value of a Share as of the date of grant if the Participant
receiving the Stock Options owns stock possessing more than 10 percent of the
total combined voting power of all classes of stock of the Company or any
subsidiary or parent corporation of the Company, as defined in Section 424 of
the Code. The Exercise Price of a Stock Appreciation Right granted in tandem
with a Stock Option will equal the Exercise Price of the related Stock Option.
The Committee will set forth the Exercise Price of a Stock Option or Stock
Appreciation Right in the Award Certificate. Stock Options granted under the
Plan will, at the discretion of the Committee and as set forth in the Award
Certificate, be Fair Market

 

7

--------------------------------------------------------------------------------


 

Value Stock Options, Premium-Priced Stock Options or a combination of Fair
Market Value Stock Options and Premium-Priced Stock Options.

 

       (c)    Term and Timing of Exercise.    Each Stock Option or Stock
Appreciation Right granted under the Plan will be exercisable in whole or in
part, subject to the following conditions, unless determined otherwise by the
Committee:

 

       (i)    The Committee will determine and set forth in the Award
Certificate the date on which any Award of Stock Options or Stock Appreciation
Rights to a Participant may first be exercised. Unless the applicable Award
Certificate provides otherwise, a Stock Option or Stock Appreciation Right will
become exercisable in equal annual installments over a period of four years
beginning immediately after the date on which the Stock Option or Stock
Appreciation Right was granted, and will lapse 10 years after the date of grant,
except as otherwise provided herein.

 

       (ii)    Unless the applicable Award Certificate provides otherwise, upon
the death, Disability or Normal Retirement of a Participant who has outstanding
Stock Options or Stock Appreciation Rights, the unvested Stock Options or Stock
Appreciation Rights will vest. Unless the applicable Award Certificate provides
otherwise, the Participant’s Stock Options and Stock Appreciation Rights will
lapse, and will not thereafter be exercisable, upon the earlier of (A) their
original expiration date or (B) the date that is three years after the date on
which the Participant dies, incurs a Disability or retires.

 

       (iii)    Unless the applicable Award Certificate provides otherwise, upon
the Termination of Employment of a Participant for any reason other than the
Participant’s death, Disability or Normal Retirement or a Change in Control, if
the Participant has attained age 55, and the sum of the Participant’s age and
years of service with the Company is 60 or higher, a pro rata portion of the
Participant’s Stock Options and Stock Appreciation Rights will vest so that the
total number of vested Stock Options or Stock Appreciation Rights held by the
Participant at Termination of Employment (including those that have already
vested as of such date) will be equal to (A) the total number of Stock Options
or Stock Appreciation Rights originally granted to the Participant under each
Award multiplied by (ii) a fraction, the numerator of which is the period of
time (in whole months) that have elapsed since the date of grant, and the
denominator of which is four years (or such other applicable vesting term as is
set forth in the Award Certificate). Unless the Award Certificate provides
otherwise, such Participant’s Stock Options and Stock Appreciation Rights will
lapse, and will not thereafter be exercisable, upon the earlier of (A) their
original expiration date or (B) the date that is three years after the date of
Termination of Employment.

 

       (iv)  Upon the Termination of Employment of a Participant that does not
meet the requirements of paragraphs (ii) or (iii) above, any unvested Stock
Options or Stock Appreciation Rights will be forfeited unless the Award
Certificate provides otherwise. Any Stock Options or Stock Appreciation Rights
that are vested as of such Termination of Employment will lapse, and will not
thereafter be exercisable, upon the earlier of (A) their original expiration
date or (B) the date that is six months after the date of such Termination of
Employment unless the Award Certificate provides otherwise.

 

        (v)  Stock Options and Stock Appreciation Rights of a deceased
Participant may be exercised only by the estate of the Participant or by the
person given authority to exercise the Stock Options or Stock Appreciation
Rights by the Participant’s will or by operation of law. If a Stock Option or
Stock Appreciation Right is exercised by the executor or administrator of a
deceased Participant, or by the person or persons to whom the Stock Option or
Stock Appreciation Right has been transferred by the Participant’s will or the
applicable laws of descent and distribution, the Company will be under no
obligation to deliver Shares or cash until the Company is satisfied that the
person exercising the Stock Option or Stock Appreciation Right is the duly
appointed executor or administrator of the deceased Participant or the person to
whom the Stock Option or Stock Appreciation Right has been transferred by the
Participant’s will or by applicable laws of descent and distribution.

 

       (vi)  A Stock Appreciation Right granted in tandem with a Stock Option is
subject to the same terms and conditions as the related Stock Option and will be
exercisable only to the extent that the related Stock Option is exercisable.

 

8

--------------------------------------------------------------------------------


 

      (vii)  Stock Options and Stock Appreciation Rights will become immediately
exercisable upon a Change in Control.

 

       (d)    Payment of Exercise Price.    The Exercise Price of a Stock Option
must be paid in full when the Stock Option is exercised. Stock certificates will
be registered and delivered only upon receipt of payment. Payment of the
Exercise Price may be made in cash or by certified check, bank draft, wire
transfer, or postal or express money order, provided that the format is approved
by the Company or a designated third-party administrator. The Committee, in its
discretion may also allow payment to be made by any of the following methods, as
set forth in the Award Certificate:

 

       (i)    Delivering a properly executed exercise notice to the Company or
its agent, together with irrevocable instructions to a broker to deliver to the
Company, within the typical settlement cycle for the sale of equity securities
on the relevant trading market (or otherwise in accordance with the provisions
of Regulation T issued by the Federal Reserve Board), the amount of sale
proceeds with respect to the portion of the Shares to be acquired having a Fair
Market Value on the date of exercise equal to the sum of the applicable portion
of the Exercise Price being so paid;

 

       (ii)    Tendering (actually or by attestation) to the Company previously
acquired Shares that have been held by the Participant for at least six months,
subject to paragraph (iv), and that have a Fair Market Value on the day prior to
the date of exercise equal to the applicable portion of the Exercise Price being
so paid, provided that the Board has specifically approved the repurchase of
such Shares (unless such approval is not required by the terms of the bye-laws
of the Company) and the Committee has determined that, as of the date of
repurchase, the Company is, and after the repurchase will continue to be, able
to pay its liabilities as they become due; or

 

       (iii)    Provided such payment method has been expressly authorized by
the Board or the Committee in advance and subject to any requirements of
applicable law and regulations, instructing the Company to reduce the number of
Shares that would otherwise be issued by such number of Shares as have in the
aggregate a Fair Market Value on the date of exercise equal to the applicable
portion of the Exercise Price being so paid.

 

       (iv)    The Committee, in consideration of applicable accounting
standards, may waive any holding period on Shares required to tender pursuant to
clause (ii).

 

       (e)    Incentive Stock Options.    Incentive Stock Options granted under
the Plan will be subject to the following additional conditions, limitations and
restrictions:

 

       (i)    Eligibility.    Incentive Stock Options may be granted only to
Employees of the Company or a Subsidiary that is a subsidiary or parent
corporation of the Company, within the meaning of Section 424 of the Code.

 

       (ii)    Timing of Grant.    No Incentive Stock Option will be granted
under the Plan after the 10-year anniversary of the date on which the Plan is
adopted by the Board or, if earlier, the date on which the Plan is approved by
the Company’s stockholders.

 

       (iii)    Amount of Award.    Subject to Section 5.3 of the Plan, no more
than 10 million Shares may be available for grant in the form of Incentive Stock
Options. The aggregate Fair Market Value (as of the date of grant) of the Shares
with respect to which the Incentive Stock Options awarded to any Employee first
become exercisable during any calendar year may not exceed $100,000 (U.S.). For
purposes of this $100,000 (U.S.) limit, the Employee’s Incentive Stock Options
under this Plan and all other plans maintained by the Company and its
Subsidiaries will be aggregated. To the extent any Incentive Stock Option would
exceed the $100,000 (U.S.) limit, the Incentive Stock Option will afterwards be
treated as a Nonqualified Stock Option for all purposes.

 

       (iv)    Timing of Exercise.    If the Committee exercises its discretion
in the Award Certificate to permit an Incentive Stock Option to be exercised by
a Participant more than three months after the Participant has ceased being an
Employee (or more than 12 months if the Participant is permanently and totally

 

9

--------------------------------------------------------------------------------


 

disabled, within the meaning of Section 22(e) of the Code), the Incentive Stock
Option will afterwards be treated as a Nonqualified Stock Option for all
purposes. For purposes of this paragraph (iv), an Employee’s employment
relationship will be treated as continuing intact while the Employee is on
military leave, sick leave or another approved leave of absence if the period of
leave does not exceed 90 days, or a longer period to the extent that the
Employee’s right to reemployment with the Company or a Subsidiary is guaranteed
by statute or by contract. If the period of leave exceeds 90 days and the
Employee’s right to reemployment is not guaranteed by statute or contract, the
employment relationship will be deemed to have ceased on the 91st day of the
leave.

 

       (v)    Transfer Restrictions.    In no event will the Committee permit an
Incentive Stock Option to be transferred by an Employee other than by will or
the laws of descent and distribution, and any Incentive Stock Option awarded
under this Plan will be exercisable only by the Employee during the Employee’s
lifetime.

 

       (f)    Exercise of Stock Appreciation Rights.    Upon exercise of a
Participant’s Stock Appreciation Rights, the Company will pay cash or Shares or
a combination of cash and Shares, in the discretion of the Committee and as
described in the Award Certificate. Cash payments will be equal to the excess of
the Fair Market Value of a Share on the date of exercise (or, if the Committee
shall so determine, any date during a specified period before or after the date
of exercise) over the Exercise Price, for each Share for which a Stock
Appreciation Right was exercised. If Shares are paid for the Stock Appreciation
Right, the Participant will receive a number of whole Shares equal to the
quotient of the cash payment amount divided by the Fair Market Value of a Share
on the date of exercise. The Committee may make payments after exercise in a
lump sum or defer full payment by annual installments or otherwise.

 

       (g)    No Repricing.    Except as otherwise provided in Section 5.3, in
no event will the Committee decrease the Exercise Price of a Stock Option or
Stock Appreciation Right after the date of grant or cancel outstanding Stock
Options or Stock Appreciation Rights and grant replacement Stock Options or
Stock Appreciation Rights with a lower Exercise Price than that of the replaced
Stock Options or Stock Appreciation Rights or other Awards without first
obtaining the approval of the holders of a majority of the Shares who are
present in person or by proxy at a meeting of the Company’s stockholders and
entitled to vote.

 

       4.4    Annual Performance Bonuses.    The Committee may grant Annual
Performance Bonuses under the Plan in the form of cash or Shares to the
Reporting Persons that the Committee may from time to time select, in the
amounts and pursuant to the terms and conditions that the Committee may
determine and set forth in the Award Certificate, subject to the provisions
below:

 

       (a)    Performance Cycles.    Annual Performance Bonuses will be awarded
in connection with a 12-month Performance Cycle, which will be the fiscal year
of the Company.

 

       (b)    Eligible Participants.    Within 90 days after the commencement of
a Performance Cycle, the Committee will determine the Reporting Persons who will
be eligible to receive an Annual Performance Bonus under the Plan.

 

       (c)    Performance Measures; Targets; Award Criteria.

 

       (i)    Within 90 days after the commencement of a Performance Cycle, the
Committee will fix and establish in writing (A) the Performance Measures that
will apply to that Performance Cycle; (B) the Target Amount payable to each
Participant; and (C) subject to subsection (d) below, the criteria for computing
the amount that will be paid with respect to each level of attained performance.
The Committee will also set forth the minimum level of performance, based on
objective factors, that must be attained during the Performance Cycle before any
Annual Performance Bonus will be paid and the percentage of the Target Amount
that will become payable upon attainment of various levels of performance that
equal or exceed the minimum required level.

 

       (ii)   The Committee may, in its discretion, select Performance Measures
that measure the performance of the Company or one or more business units,
divisions or Subsidiaries of the Company. The Committee may select Performance
Measures that are absolute or relative to the performance of one or more
comparable companies or an index of comparable companies.

 

10

--------------------------------------------------------------------------------


 

       (iii)  The Committee, in its discretion, may, on a case-by-case basis,
reduce, but not increase, the amount payable to any Key Employee with respect to
any given Performance Cycle, provided, however, that no reduction will result in
an increase in the amount payable under any Annual Performance Bonus of another
Key Employee.

 

       (d)    Payment, Certification.    No Annual Performance Bonus will vest
with respect to any Reporting Person until the Committee certifies in writing
the level of performance attained for the Performance Cycle in relation to the
applicable Performance Measures. In applying Performance Measures, the Committee
may, in its discretion, exclude unusual or infrequently occurring items
(including any event listed in Section 5.3 and the cumulative effect of changes
in the law, regulations or accounting rules), and may determine no later than
ninety (90) days after the commencement of any applicable Performance Cycle to
exclude other items, each determined in accordance with GAAP (to the extent
applicable) and as identified in the financial statements, notes to the
financial statements or discussion and analysis of management.

 

       (e)    Form of Payment.    Annual Performance Bonuses will be paid in
cash or Shares.  All such Performance Bonuses shall be paid no later than the
15th day of the third month following the end of the calendar year (or, if
later, following the end of the Company’s fiscal year) in which such Performance
Bonuses are no longer subject to a substantial risk of forfeiture (as determined
for purposes of Section 409A of the Code), except to the extent that a
Participant has elected to defer payment under the terms of a duly authorized
deferred compensation arrangement.

 

       (f)    Section 162(m) of the Code.    It is the intent of the Company
that Annual Performance Bonuses be “performance-based compensation” for purposes
of Section 162(m) of the Code, that this Section 4.4 be interpreted in a manner
that satisfies the applicable requirements of Section 162(m)(C) of the Code and
related regulations, and that the Plan be operated so that the Company may take
a full tax deduction for Annual Performance Bonuses. If any provision of this
Plan or any Annual Performance Bonus would otherwise frustrate or conflict with
this intent, the provision will be interpreted and deemed amended so as to avoid
this conflict.

 

       (g)    Acceleration.    Each Participant who has been granted an Annual
Performance Bonus that is outstanding as of the date of a Change of Control will
be deemed to have achieved a level of performance, as of the date of Change in
Control, that would cause all (100%) of the Participant’s Target Amount to
become payable.

 

       4.5    Long Term Performance Awards.    The Committee may grant Long Term
Performance Awards under the Plan in the form of Performance Units, Restricted
Units or Restricted Stock to any Reporting Person who the Committee may from
time to time select, in the amounts and pursuant to the terms and conditions
that the Committee may determine and set forth in the Award Certificate, subject
to the provisions below:

 

       (a)    Performance Cycles.    Long Term Performance Awards will be
awarded in connection with a Performance Cycle, as determined by the Committee
in its discretion, provided, however, that a Performance Cycle may be no shorter
than 12 months and no longer than 5 years.

 

       (b)    Eligible Participants.    Within 90 days after the commencement of
a Performance Cycle, the Committee will determine the Reporting Persons who will
be eligible to receive a Long Term Performance Award for the Performance Cycle,
provided that the Committee may determine the eligibility of any Employee other
than a Key Employee after the expiration of this 90-day period.

 

       (c)    Performance Measures; Targets; Award Criteria.

 

       (i)    Within 90 days after the commencement of a Performance Cycle, the
Committee will fix and establish in writing (A) the Performance Measures that
will apply to that Performance Cycle; (B) with respect to Performance Units, the
Target Amount payable to each Participant; (C) with respect to Restricted Units
and Restricted Stock, the Target Vesting Percentage for each Participant; and
(D) subject to subsection (d) below, the criteria for computing the amount that
will be paid or will vest with respect to each level of attained performance.
The Committee will also set forth the minimum level of performance, based on
objective factors, that must be attained during the Performance Cycle before any
Long Term Performance Award will be paid or vest, and the percentage of
Performance Units that will become payable and the percentage of
performance-based Restricted Units or Shares of Restricted Stock that will

 

11

--------------------------------------------------------------------------------


 

vest upon attainment of various levels of performance that equal or exceed the
minimum required level.

 

       (ii)   The Committee may, in its discretion, select Performance Measures
that measure the performance of the Company or one or more business units,
divisions or Subsidiaries of the Company. The Committee may select Performance
Measures that are absolute or relative to the performance of one or more
comparable companies or an index of comparable companies.

 

       (iii)  The Committee, in its discretion, may, on a case-by-case basis,
reduce, but not increase, the amount of Long Term Performance Awards payable to
any Key Employee with respect to any given Performance Cycle, provided, however,
that no reduction will result in an increase in the dollar amount or number of
Shares payable under any Long Term Performance Award of another Key Employee.

 

       (d)    Payment, Certification.    No Long Term Performance Award will
vest with respect to any Reporting Person until the Committee certifies in
writing the level of performance attained for the Performance Cycle in relation
to the applicable Performance Measures.  Long Term Performance Awards awarded to
Participants who are not Key Employees will be based on the Performance
Measures  and payment formulas that the Committee, in its discretion, may
establish for these purposes. These Performance Measures and formulas may be the
same as or different than the Performance Measures and formulas that apply to
Key Employees.

 

       In applying Performance Measures, the Committee may, in its discretion,
exclude unusual or infrequently occurring items (including any event listed in
Section 5.3 and the cumulative effect of changes in the law, regulations or
accounting rules, and may determine no later than ninety (90) days after the
commencement of any applicable Performance Cycle to exclude other items, each
determined in accordance with GAAP (to the extent applicable) and as identified
in the financial statements, notes to the financial statements or discussion and
analysis of management.

 

       (e)    Form of Payment.    Long Term Performance Awards in the form of
Performance Units may be paid in cash or full Shares, in the discretion of the
Committee, and as set forth in the Award Certificate. Performance-based
Restricted Units and Restricted Stock will be paid in full Shares. Payment with
respect to any fractional Share will be in cash in an amount based on the Fair
Market Value of the Share as of the date the Performance Unit becomes payable.

 

       (f)    Section 162(m) of the Code.    It is the intent of the Company
that Long Term Performance Awards be “performance-based compensation” for
purposes of Section 162(m) of the Code, that this Section 4.5 be interpreted in
a manner that satisfies the applicable requirements of Section 162(m)(C) of the
Code and related regulations, and that the Plan be operated so that the Company
may take a full tax deduction for Long Term Performance Awards. If any provision
of this Plan or any Long Term Performance Award would otherwise frustrate or
conflict with this intent, the provision will be interpreted and deemed amended
so as to avoid this conflict.

 

       (g)    Retirement.    If a Participant would be entitled to a Long Term
Performance Award but for the fact that the Participant’s employment with the
Company terminated prior to the end of the Performance Cycle, the Participant
may, in the Committee’s discretion, receive a Long Term Performance Award, pro
rated for the portion of the Performance Cycle that the Participant completed
and payable at the same time after the end of the Performance Cycle that
payments to other Long Term Performance Award recipients are made, if the sum of
the Participant’s age and years of service with the Company was 60 or higher at
the time of Termination of Employment or if the Participant retired under a
Normal Retirement.

 

       4.6    Other Stock-Based Awards.    The Committee may, from time to time,
grant Awards (other than Stock Options, Stock Appreciation Rights, Annual
Performance Bonuses or Long Term Performance Awards) to any Employee who the
Committee may from time to time select, which Awards consist of, or are
denominated in, payable in, valued in whole or in part by reference to, or
otherwise related to, Shares. These Awards may include, among other forms,
Restricted Stock, Restricted Units, or Deferred Stock Units. The Committee will
determine, in its discretion, the terms and conditions that will apply to Awards
granted pursuant to this Section 4.6, which terms and conditions will be set
forth in the applicable Award Certificate.

 

12

--------------------------------------------------------------------------------


 

       (a)    Vesting.    Unless the Award Certificate provides otherwise,
restrictions on Stock-Based Awards granted under this Section 4.6 will lapse in
equal annual installments over a period of four years beginning immediately
after the date of grant. If the restrictions on Stock-Based Awards have not
lapsed or been satisfied as of the Participant’s Termination of Employment, the
Shares will be forfeited by the Participant if the termination is for any reason
other than the Normal Retirement, death or Disability of the Participant or a
Change in Control, except that the Award will vest pro rata with respect to the
portion of the four-year vesting term (or such other vesting term as is set
forth in the Award Certificate) that the Participant has completed if the
Participant has attained age 55, the sum of the Participant’s age and years of
service with the Company is 60 or higher and the Participant has satisfied all
other applicable conditions established by the Committee with respect to such
pro rata vesting.  Unless the Award Certificate provides otherwise, all
restrictions on Stock-Based Awards granted pursuant to this Section 4.6 will
lapse upon the Normal Retirement, death or Disability of the Participant or a
Change in Control.

 

       (b)    Grant of Restricted Stock.    The Committee may grant Restricted
Stock to any Employee, which Shares will be registered in the name of the
Participant and held for the Participant by the Company.  The Participant will
have all rights of a stockholder with respect to the Shares, including the right
to vote and to receive dividends or other distributions, except that the Shares
may be subject to a vesting schedule and will be forfeited if the Participant
attempts to sell, transfer, assign, pledge or otherwise encumber or dispose of
the Shares before the restrictions are satisfied or lapse.

 

       (c)    Grant of Restricted Units.    The Committee may grant Restricted
Units to any Employee, which Units will be paid in cash or whole Shares or a
combination of cash and Shares, in the discretion of the Committee, when the
restrictions on the Units lapse and any other conditions set forth in the Award
Certificate have been satisfied. For each Restricted Unit that vests, one Share
will be paid or an amount in cash equal to the Fair Market Value of a Share as
of the date on which the Restricted Unit vests.

 

       (d)    Grant of Deferred Stock Units.    The Committee may grant Deferred
Stock Units to any Employee, which Units will be paid in whole Shares upon the
Employee’s Termination of Employment if the restrictions on the Units have
lapsed. One Share will be paid for each Deferred Stock Unit that becomes
payable.

 

       (e)    Dividends and Dividend Equivalents.    At the discretion of the
Committee, dividends issued on Shares may be paid immediately or withheld and
deferred in the Participant’s account. In the event of a payment of dividends on
Common Stock, the Committee may credit Restricted Units with Dividend
Equivalents in accordance with terms and conditions established in the
discretion of the Committee. Dividend Equivalents will be subject to such
vesting terms as is determined by the Committee and may be distributed
immediately or withheld and deferred in the Participant’s account as determined
by the Committee and set forth in the applicable Award Agreement. Deferred Stock
Units may, in the discretion of the Committee and as set forth in the Award
Certificate, be credited with Dividend Equivalents or additional Deferred Stock
Units. The number of any Deferred Stock Units credited to a Participant’s
account upon the payment of a dividend will be equal to the quotient produced by
dividing the cash value of the dividend by the Fair Market Value of one Share as
of the date the dividend is paid. The Committee will determine any terms and
conditions on deferral of a dividend or Dividend Equivalent, including the rate
of interest to be credited on deferral and whether interest will be compounded.

 

       4.7    Director Awards.

 

       (a)   As of the first day of each fiscal year of the Company, the
Committee will grant Deferred Stock Units to each Director in such an amount as
the Board, in its discretion, may approve in advance, provided that the
aggregate Fair Market Value of the Shares underlying the Deferred Stock Units
granted to any Director in a year may not exceed $200,000 (U.S.) determined as
of the date of grant. Each such Deferred Stock Unit will vest as determined by
the Committee and set forth in the Award Certificate and will be paid in Shares
within 30 days following the recipient’s Termination of Directorship. Dividend
Equivalents or additional Deferred Stock Units will be credited to each
Director’s account when dividends are paid on Common Stock to the shareholders,
and will be paid to the Director at the same time that the Deferred Stock Units
are paid to the Director.

 

       (b)   The Committee may, in its discretion, grant Stock Options, Stock
Appreciation Rights and other Stock-Based Awards to Directors, provided that in
no event may a Director in any fiscal year be granted more than 10,000 Shares
pursuant to such Awards, excluding Deferred Stock Units.

 

13

--------------------------------------------------------------------------------


 

       4.8    Substitute Awards.    The Committee may make Awards under the Plan
to Acquired Grantees through the assumption of, or in substitution for,
outstanding stock-based awards previously granted to such Acquired Grantees.
Such assumed or substituted Awards will be subject to the terms and conditions
of the original awards made by the Acquired Company, with such adjustments
therein as the Committee considers appropriate to give effect to the relevant
provisions of any agreement for the acquisition of the Acquired Company. Any
grant of Incentive Stock Options pursuant to this Section 4.8 will be made in
accordance with Section 424 of the Code and any final regulations published
thereunder.

 

       4.9    Limit on Individual Grants.    Subject to Sections 5.1 and 5.3, no
Employee may be granted more than 6 million Shares over any calendar year
pursuant to Awards of Stock Options, Stock Appreciation Rights and
performance-based Restricted Stock and Restricted Units, except that an
incentive Award of no more than 10 million Shares may be made pursuant to Stock
Options, Stock Appreciation Rights and performance-based Restricted Stock and
Restricted Units to any person who has been hired within the calendar year as a
Key Employee. The maximum amount that may be paid in cash or Shares pursuant to
Annual Performance Bonuses or Long Term Performance Awards paid in Performance
Units to any one Employee is $5 million (U.S.) for any Performance Cycle of 12
months. For any longer Performance Cycle, this maximum will be adjusted
proportionally.

 

       4.10    Termination for Cause.    Notwithstanding anything to the
contrary herein, if a Participant incurs a Termination of Directorship or
Termination of Employment for Cause, then all Stock Options, Stock Appreciation
Rights, Annual Performance Bonuses, Long Term Performance Awards, Restricted
Units, Restricted Stock and other Stock-Based Awards will immediately be
cancelled. The exercise of any Stock Option or Stock Appreciation Right or the
payment of any Award may be delayed, in the Committee’s discretion, in the event
that a potential termination for Cause is pending.

 

ARTICLE V

SHARES SUBJECT TO THE PLAN; ADJUSTMENTS

 

       5.1    Shares Available.    The Shares issuable under the Plan will be
authorized but unissued Shares, and, to the extent permissible under applicable
law, Shares acquired by the Company, any Subsidiary or any other person or
entity designated by the Company. The total number of Shares with respect to
which Awards may be issued under the Plan may equal, but may not exceed, 160
million Shares, and subject to adjustment in accordance with Section 5.3;
provided that when Shares are issued pursuant to a grant of Restricted Stock,
Restricted Units, Deferred Stock Units,  Performance Units or as payment of an
Annual Performance Bonus or other Stock-Based Award, the total number of Shares
remaining available for grant will be decreased by a margin of at least 1.8 per
Share issued. No more than 10 million Shares of the total Shares issuable under
the Plan may be available for grant in the form of Incentive Stock Options.

 

       5.2    Counting Rules.    The following Shares related to Awards under
this Plan may again be available for issuance under the Plan, in addition to the
Shares described in Section 5.1:

 

       (a)   Shares related to Awards paid in cash;

 

       (b)   Shares related to Awards that expire, are forfeited or cancelled or
terminate for any other reason without issuance of Shares;

 

       (c)   Shares that are tendered or withheld in payment of all or part of
the Exercise Price of a Stock Option awarded under this Plan, or in satisfaction
of withholding tax obligations arising under this Plan;

 

       (d)   Any Shares issued in connection with Awards that are assumed,
converted or substituted as a result of the acquisition of an Acquired Company
by the Company or a combination of the Company with another company; and

 

       (e)   Any Shares of Restricted Stock that are returned to the Company
upon a Participant’s Termination of Employment.

 

       5.3    Adjustments.    In the event of a change in the outstanding Shares
by reason of a stock split, reverse stock split, dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
extraordinary cash dividend, recapitalization, merger, consolidation, split-up,
spin-off, reorganization, combination, repurchase or exchange of Shares or other
securities or similar corporate transaction or event, the Committee shall make
an appropriate adjustment to

 

14

--------------------------------------------------------------------------------


 

prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan.  Any adjustment made by the Committee under
this Section 5.3 will be conclusive and binding for all purposes under the Plan.

 

       5.4    Change in Control.

 

       (a)    Acceleration.    All outstanding Stock Options and Stock
Appreciation Rights will become exercisable as of the later of the effective
date of a Change in Control or a Change of Control Termination for any Employee
whose employment is terminated by means of a Change in Control Termination if
the Awards are not otherwise vested, and all conditions will be waived with
respect to outstanding Restricted Stock and Restricted Units (other than Long
Term Performance Awards) and Deferred Stock Units in such case. Each Participant
who has been granted an Annual Performance Bonus or Long Term Performance Award
that is outstanding as of the date of Change in Control, and whose employment is
terminated by means of a Change in Control Termination, will be deemed to have
achieved a level of performance, as of later of the date of the Change in
Control or the Change in Control Termination, that would cause all (100%) of the
Participant’s Target Amounts to become payable and all restrictions on the
Participant’s Restricted Units and Shares of Restricted Stock to lapse.

 

       (b)    Adjustment, Conversion and Payment.    In addition to the
foregoing, no later than 90 days after the date of Change in Control, the
Committee (as constituted prior to the date of Change in Control) shall provide,
in its discretion, for any of the following actions to apply to each Award that
is outstanding as of the date of Change in Control: (i) an adjustment to such
Award as the Committee deems appropriate to reflect such Change in Control;
(ii) the acquisition of such Award, or substitution of a new right therefor, by
the acquiring or surviving corporation after such Change in Control, or
(iii) the purchase of such Award, at the Participant’s request, for an amount of
cash equal to the amount that could have been attained upon the exercise or
redemption of such Award immediately prior to the Change in Control had such
Award been exercisable or payable at such time. Any payment made pursuant to
this Section 5.4(b) shall include the value of any Dividend Equivalents credited
with respect to such Award and accrued interest on such Dividend Equivalents.
The Committee may specify how an Award will be treated in the event of a Change
in Control either when the Award is granted or at any time thereafter.

 

       5.5    Fractional Shares.    No fractional Shares will be issued under
the Plan.  Except as otherwise provided in Section 4.5(e), if a Participant
acquires the right to receive a fractional Share under the Plan, the Participant
will receive, in lieu of the fractional Share, a full Share as of the date of
settlement.

 

ARTICLE VI

AMENDMENT AND TERMINATION

 

       6.1    Amendment.    The Plan may be amended at any time and from time to
time by the Board without the approval of stockholders of the Company, except
that no material revision to the terms of the Plan will be effective until the
amendment is approved by the stockholders of the Company. A revision is
“material” for this purpose if, among other changes, it materially increases the
number of Shares that may be issued under the Plan (other than an increase
pursuant to Section 5.3 of the Plan), expands the types of Awards available
under the Plan, materially expands the class of persons eligible to receive
Awards under the Plan, materially extends the term of the Plan, materially
decreases the Exercise Price at which Stock Options or Stock Appreciation Rights
may be granted, reduces the Exercise Price of outstanding Stock Options or Stock
Appreciation Rights, or results in the replacement of outstanding Stock Options
and Stock Appreciation Rights with new Awards that have an Exercise Price that
is lower than the Exercise Price of the replaced Stock Options and Stock
Appreciation Rights. The Board may, in its discretion, increase the maximum
dollar amount of Deferred Stock Units that may be granted to a Director in any
fiscal year and the maximum number of Shares that may be granted to a Director
in any fiscal year pursuant to Stock Options, Stock Appreciation Rights and
other Stock-Based Awards. No amendment of the Plan made without the
Participant’s written consent may adversely affect any right of a Participant
with respect to an outstanding Award.

 

       6.2    Termination.    The Plan will terminate upon the earlier of the
following dates or events to occur:

 

       (a)    the adoption of a resolution of the Board terminating the Plan; or

 

       (b)    the day before the 10th anniversary of the adoption of the Plan by
the Company’s shareholder as described in Section 1.2.

 

15

--------------------------------------------------------------------------------


 

No Awards will be granted under this Plan after it has terminated. The
termination of the Plan, however, will not alter or impair any of the rights or
obligations of any person under any Award previously granted under the Plan
without such person’s consent. After the termination of the Plan, any previously
granted Awards will remain in effect and will continue to be governed by the
terms of the Plan and the applicable Award Certificate.

 

ARTICLE VII

GENERAL PROVISIONS

 

       7.1    Nontransferability of Awards.    No Award under the Plan will be
subject in any manner to alienation, anticipation, sale, assignment, pledge,
encumbrance or transfer, and no other persons will otherwise acquire any rights
therein, except as provided below.

 

       (a)    Any Award may be transferred by will or by the laws of descent or
distribution.

 

       (b)    The Committee may provide in the applicable Award Certificate that
all or any part of a Nonqualified Option or Shares of Restricted Stock may,
subject to the prior written consent of the Committee, be transferred to a
family member.  For purposes of this subsection (b), “family member” includes
any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law of the Participant, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests.

 

       Any transferred Award will be subject to all of the same terms and
conditions as provided in the Plan and the applicable Award Certificate. The
Participant or the Participant’s estate will remain liable for any withholding
tax that may be imposed by any federal, state or local tax authority. The
Committee may, in its discretion, disallow all or a part of any transfer of an
Award pursuant to this subsection (b) unless and until the Participant makes
arrangements satisfactory to the Committee for the payment of any withholding
tax. The Participant must immediately notify the Committee, in the form and
manner required by the Committee, of any proposed transfer of an Award pursuant
to this subsection (b). No transfer will be effective until the Committee
consents to the transfer in writing.

 

       (c)    Except as otherwise provided in the applicable Award Certificate,
any Nonqualified Stock Option transferred by a Participant pursuant to this
subsection (c) may be exercised by the transferee only to the extent that the
Award would have been exercisable by the Participant had no transfer occurred.
The transfer of Shares upon exercise of the Award will be conditioned on the
payment of any withholding tax.

 

       (d)    Restricted Stock may be freely transferred after the restrictions
lapse or are satisfied and the Shares are delivered, provided, however, that
Restricted Stock awarded to an affiliate of the Company may be transferred only
pursuant to Rule 144 under the Securities Act, or pursuant to an effective
registration for resale under the Securities Act. For purposes of this
subsection (d), “affiliate” will have the meaning assigned to that term under
Rule 144.

 

       (e)    In no event may a Participant transfer an Incentive Stock Option
other than by will or the laws of descent and distribution.

 

       7.2    Withholding of Taxes.    The Committee, in its discretion, may
satisfy a Participant’s tax withholding obligations by any of the following
methods or any method as it determines to be in accordance with the laws of the
jurisdiction in which the Participant resides, has domicile or performs
services.

 

       (a)    Stock Options and Stock Appreciation Rights.    As a condition to
the delivery of Shares pursuant to the exercise of a Stock Option or Stock
Appreciation Right, the Committee may require that the Participant, at the time
of exercise, pay to the Company by cash, certified check, bank draft, wire
transfer or postal or express money order an amount sufficient to satisfy any
applicable tax withholding obligations. The Committee may also, in its
discretion, accept payment of tax withholding obligations through any of the
Exercise Price payment methods

 

16

--------------------------------------------------------------------------------


 

described in Section 4.3(d).

 

       (b)    Other Awards Payable in Shares.    The Participant shall satisfy
the Participant’s tax withholding obligations arising in connection with the
release of restrictions on Restricted Units, Restricted Stock and other
Stock-Based Awards by payment to the Company in cash or by certified check, bank
draft, wire transfer or postal or express money order, provided that the format
is approved by the Company or a designated third-party administrator. However,
subject to any requirements of applicable law, the Company may also satisfy the
Participant’s tax withholding obligations by other methods, including selling or
withholding Shares that would otherwise be available for delivery, provided that
the Board or the Committee has specifically approved such payment method in
advance.

 

       (c)    Cash Awards.    The Company may satisfy a Participant’s tax
withholding obligation arising in connection with the payment of any Award in
cash by withholding cash from such payment.

 

       7.3    Special Forfeiture Provision.    The Committee may, in its
discretion, provide in an Award Certificate that the Participant may not, within
two years of the Participant’s Termination of Employment with the Company, enter
into any employment or consultation arrangement (including service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in any business in which the Company or any Subsidiary is engaged
without prior written approval of the Committee if, in the sole judgment of the
Committee, the business is competitive with the Company or any Subsidiary or
business unit or such employment or consultation arrangement would present a
risk that the Participant would likely disclose Company proprietary information
(as determined by the Committee). If the Committee makes a determination that
this prohibition has been violated, the Participant (i) will forfeit all rights
under any outstanding Stock Option or Stock Appreciation Right that was granted
subject to the Award Certificate and will return to the Company the amount of
any profit realized upon an exercise of all Awards during the period, as the
Committee determines and sets forth in the Award Certificate, beginning no
earlier than six months prior to the Participant’s Termination of Employment,
and (ii) will forfeit and return to the Company any Annual Performance Bonuses,
Performance Units, Shares of Restricted Stock, Restricted Units (including any
credited Dividend Equivalents), Deferred Stock Units, and other Stock-Based
Awards that are outstanding on the date of the Participant’s Termination of
Employment, subject to the Award Certificate, and have not vested or that became
vested and remain subject to this Section 7.3 during a period, as the Committee
determines and sets forth in the Award Certificate, beginning no earlier than
six months prior to the Participant’s Termination of Employment.

 

       7.4    No Implied Rights.    The establishment and operation of the Plan,
including the eligibility of a Participant to participate in the Plan, will not
be construed as conferring any legal or other right upon any Director for any
continuation of directorship or any Employee for the continuation of employment
through the end of any Performance Cycle or other period. The Company expressly
reserves the right, which may be exercised at any time and in the Company’s sole
discretion, to discharge any individual or treat him or her without regard to
the effect that discharge might have upon him or her as a Participant in the
Plan.

 

       7.5    No Obligation to Exercise Awards.    The grant of a Stock Option
or Stock Appreciation Right will impose no obligation upon the Participant to
exercise the Award.

 

       7.6    No Rights as Stockholders.    A Participant who is granted an
Award under the Plan will have no rights as a stockholder of the Company with
respect to the Award unless and until certificates for the Shares underlying the
Award are registered in the Participant’s name and (other than in the case of
Restricted Stock) delivered to the Participant. The right of any Participant to
receive an Award by virtue of participation in the Plan will be no greater than
the right of any unsecured general creditor of the Company.

 

       7.7    Indemnification of Committee.    The Company will indemnify, to
the fullest extent permitted by law, each person made or threatened to be made a
party to any civil or criminal action or proceeding by reason of the fact that
the person, or the executor or administrator of the person’s estate, is or was a
member of the Committee or a delegate of the Committee.

 

       7.8    No Required Segregation of Assets.    Neither the Company nor any
Subsidiary will be required to segregate any assets that may at any time be
represented by Awards granted pursuant to the Plan.

 

       7.9    Nature of Payments.    All Awards made pursuant to the Plan are in
consideration of services for the Company or a Subsidiary. Any gain realized
pursuant to Awards under the Plan constitutes a special incentive payment to the
Participant

 

17

--------------------------------------------------------------------------------


 

and will not be taken into account as compensation for purposes of any other
employee benefit plan of the Company or a Subsidiary, except as the Committee
otherwise provides. The adoption of the Plan will have no effect on Awards made
or to be made under any other benefit plan covering an employee of the Company
or a Subsidiary or any predecessor or successor of the Company or a Subsidiary.

 

       7.10    Securities Law Compliance.    Awards under the Plan are intended
to satisfy the requirements of Rule 16b-3 under the Exchange Act. If any
provision of this Plan or any grant of an Award would otherwise frustrate or
conflict with this intent, that provision will be interpreted and deemed amended
so as to avoid conflict. No Participant will be entitled to a grant, exercise,
transfer or payment of any Award if the grant, exercise, transfer or payment
would violate the provisions of the Sarbanes-Oxley Act of 2002 or any other
applicable law.

 

       7.11    Section 409A Compliance.    To the extent the Committee
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the Award Certificate evidencing such Award will incorporate the terms
and conditions required by Section 409A of the Code.  To the extent applicable,
the Plan and the Award Certificate will be interpreted in accordance with
Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date. 
Notwithstanding any provision of the Plan, in the event that following the
Effective Date the Committee determines that any Award may be subject to
Section 409A of the Code, the Committee may adopt such amendments to the Plan
and/or the applicable Award Certificate or adopt policies and procedures or take
any other action or actions, including an action or amendment with retroactive
effect, that the Committee determines is necessary or appropriate to (i) exempt
the Award from the application of Section 409A of the Code or (ii) comply with
the requirements of Section 409A of the Code.

 

       7.12    Governing Law, Severability.    The Plan and all determinations
made and actions taken under the Plan will be governed by the law of Bermuda and
construed accordingly. If any provision of the Plan is held unlawful or
otherwise invalid or unenforceable in whole or in part, the unlawfulness,
invalidity or unenforceability will not affect any other parts of the Plan,
which parts will remain in full force and effect.

 

18

--------------------------------------------------------------------------------